       Case 2:20-cv-01437-ODW-AS Document 46 Filed 06/02/20 Page 1 of 5 Page ID #:639
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Reed Aljian (SBN 211010); Rochelle Rotea (SBN 325417)
 Daily Aljian LLP
 100 Bayview Circle, Suite 5500
 Newport Beach, CA 92660
 Tel: (949) 861-2524
 Fax: (949) 269-6364


 ATTORNEY(S) FOR:    COMMUNICATION CENTER BEREA U.S.A.
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
SOCHIL MARTIN                                                                 CASE NUMBER:


                                                                                               2:20-cv-01437 ODW (ASx)
                                                              Plaintiff(s),
                                     V.

LA LUZ DEL MUNDO, et al.
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                  COMMUNICATION CENTER BEREA U.S.A. LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION I INTEREST
See Attachment A




         June 1, 2020
         Date                                              Signature


                                                           Attorney of recordfor (or name of party appearing in pro per):

                                                           ReedAljian


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
Case 2:20-cv-01437-ODW-AS Document 46 Filed 06/02/20 Page 2 of 5 Page ID #:640



                             ATTACHMENT A
               PARTY                        CONNECTION / INTEREST
 SOCHIL MARTIN                                       Plaintiff


 NAASÓN JOAQUÍN GARCÍA, an individual                Defendant


 COMMUNICATION CENTER BEREA U.S.A.                   Defendant
 LLC, erroneously sued as INTERNATIONAL
 BEREA USA, an unincorporated association


 JOSE HERNANDEZ, an individual                       Defendant


 UZZIEL JOAQUÍN, an individual                       Defendant


 SILVERIO CORONADO, an individual                    Defendant


 AURELIO ZAVALETA, an individual                     Defendant


 JOSE LUIS ESTRADA, an individual                    Defendant


 JONATHAN MENDOZA, an individual                     Defendant


 ALMA ELIZABETH JOAQUIN erroneously                  Defendant
 sued as ALMA ZAMORA DE JOAQUIN, an
 individual
Case 2:20-cv-01437-ODW-AS Document 46 Filed 06/02/20 Page 3 of 5 Page ID #:641




 BENJAMIN JOAQUÍN GARCÍA, an individual              Defendant


 ADORAIM JOSADAC JOAQUIN erroneously                 Defendant
 sued as ADORAIM JOAQUÍN ZAMORA, an
 individual


 DAVID MENDOZA, an individual                        Defendant
Case 2:20-cv-01437-ODW-AS Document 46 Filed 06/02/20 Page 4 of 5 Page ID #:642



  1                                 PROOF OF SERVICE
  2                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  3
      CASE NAME:         SOCHIL MARTIN v. LA LUZ DEL MUNDO, et al.
  4
            I am employed in the City of Newport Beach, County of Orange, State of
  5   California. I am over the age of 18 years and not a party to the within action. My
      business address is 100 Bayview Circle, Suite 5500, Newport Beach, California
  6   92660. On June 2, 2020, I caused the foregoing document(s) to be served on:
  7     CERTIFICATION AND NOTICE OF INTERESTED PARTIES (LOCAL
  8                           RULE 7.1-1)

  9   on the following parties:
 10                               SEE ATTACHED SERVICE LIST
 11
      [X]   (BY CM/ECF ELECTRONIC FILING) I caused such document(s) listed
 12          above to be served through this Court’s electronic transmission facilities via
             the Notice of Electronic Filing (NEF) and hyperlink, to the parties and/or
 13          counsel who are determined this date to be registered CM/ECF Users set
             forth in the service list obtained from this Court on the Electronic Mail
 14          Notice List.
 15   [X]   (FEDERAL) I declare that I am employed in the office of a member of the
            bar of this court, at whose direction this service was made.
 16
 17         Executed on June 2, 2020, at Newport Beach, California.
 18
                                                         /s/ Courtney Dorner
 19                                                         Courtney Dorner
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -1-
                                         PROOF OF SERVICE
                                               Case 2:20-cv-01437-ODW-AS Document 46 Filed 06/02/20 Page 5 of 5 Page ID #:643



                                                 1                                 SERVICE LIST
                                                 2
                                                      Deborah S. Mallgrave
                                                 3      DMallgrave@GGTrialLaw.com
                                                      Joshua M. Robbins
                                                 4      JRobbins@ggtriallaw.com
                                                      GREENBERG GROSS LLP
                                                 5    601 South Figueroa St, 30th Floor
                                                      Los Angeles, CA 90017
                                                 6    Telephone: 213.334.7000
                                                      Facsimile: 213.334.7001
                                                 7      Attorneys for Plaintiff, SOCHIL MARTIN
                                                 8    Michael G. Finnegan
                                                        Mike@AndersonAdvocates.com
                                                 9    Jennifer E. Stein
                                                        Jennifer@AndersonAdvocates.com
                                                10    JEFF ANDERSON & ASSOCIATES
                                                      11812 San Vincente Blvd, #503
                                                11    Los Angeles, CA 90049
                                                12    Telephone: 310.357.2425
                                                      Facsimile: 651.297.6543
DAILY ALJIAN LLP
                   Newport Beach, California




                                                13      Attorneys for Plaintiff, SOCHIL MARTIN

                                                14    Alan J. Jackson
                                                        ajackson@werksmanjackson.com
                                                15    Caleb E. Mason
                                                        cmason@werksmanjackson.com
                                                16    Michael G. Freedman
                                                      mfreedman@werksmanjackson.com
                                                17    WERKSMAN JACKSON & QUINN LLP
                                                      888 W 6th St, Fourth Floor
                                                18    Los Angeles, CA 90017
                                                      Telephone: 213.688.0460
                                                19    Facsimile: 213.624.1942
                                                        Attorneys for Defendant, NAASÓN JOAQUÍN GARCÍA
                                                20
                                                      Ethan J. Brown
                                                21      ethan@bnsklaw.com
                                                      Geoffrey A. Neri
                                                22      geoff@bnsklaw.com
                                                      BROWN, NERI, SMITH & KHAN LLP
                                                23    11601 Wilshire Blvd., Suite 2080
                                                      Telephone: 310.593.9890
                                                24    Facsimile: 310.593.9980
                                                        Attorneys for Defendants, JOSE HERNANDEZ, SILVERIO
                                                25    CORONADO, AURELIO ZAVALETA, UZZIEL JOAQUIN, JONATHAN
                                                      MENDOZA, DAVID MENDOZA, BENJAMIN JOAQUIN AND JOSE LUIS
                                                26    ESTRADA
                                                27
                                                28
                                                                                           -2-
                                                                                     PROOF OF SERVICE
